Citation Nr: 1748919	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for dysequilibrium.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to September 1997 and from December 2002 to November 2008.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  

The Veteran contends that the rating assigned does not reflect his current symptoms for dysequilibrium.  The most recent examination was in December 2009 (nearly eight years ago), and the Veteran maintains that his dysequilibrium has worsened since that time.  In a December 2010 statement, he stated that any rapid movement causes a feeling of dizziness, and trying to hold his child and rotate while standing brings on a strong feeling of dizziness to the point of falling over.  In his January 2014 substantive appeal, he stated that when he performs the Valsalva maneuver, he immediately experiences a sensation of being rapidly tumbled around with no sense of direction or balance, and he contended that the 2009 VA examiner's statement that Valsalva elicited no effect is grossly inaccurate.  He submitted a July 2017 ear conditions disability benefits questionnaire that appears to indicate worsening of his disability; the physician who completed the questionnaire opined that the Veteran's condition impacts his ability to work, stating that it is possible that loud noises will continue to make him experience vertigo.

While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record any and all clinical records of VA evaluations and/or treatment the Veteran has received for the disability at issue.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate examiner to ascertain the current severity of his dysequilibrium.  All subjective complaints, any objective symptoms, and functional effects concerning the dysequilibrium should be noted.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  The examiner must include a rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




